Citation Nr: 0834743	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  05-39 782	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for bilateral hearing 
loss.  

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for a left ankle 
disability, claimed as secondary to service-connected gunshot 
wound residuals of the right thigh.  

3. Whether new and material evidence has been presented to 
reopen the claim of service connection for a low back 
disability to include lumbarization of S1 and degenerative 
arthritis, claimed as secondary to service-connected gunshot 
wound residuals of the right thigh.  

4. Entitlement to an initial, compensable rating for a right 
thigh scar.  

REPRESENTATION

The veteran represented by:  Disabled American Veterans




WITNESS AT HEARING ON APPEAL
The veteran
ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1955 to December 1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

In an unappealed rating decision in January 1995, the RO 
denied the claim of service connection for bilateral hearing 
loss.  In an unappealed rating decision in May 2003, the RO 
denied the claims of service connection for a left ankle 
disability and a low back disability, both claimed as 
secondary to service-connected gunshot wound residuals of the 
right thigh.  By operation of law, the unappealed rating 
decisions became final (hereinafter also referred to as 
finality).  38 U.S.C.A. § 7105.  

On the current application to reopen, the RO reopened the 
claims and adjudicated the claims on the merits.  Where 
service connection for a disability has been denied in a 
final rating decision, a subsequent claim of service 
connection for the same disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.

The Board has jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, and what the 
RO determined in this regard is irrelevant.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

For this reason, the Board has styled the claims for service 
connection to reflect that finality had attached to the 
previous rating decisions, denying service connection for 
bilateral hearing loss, a left ankle disability, and a low 
back disability.  

In February 2006, at a hearing before a Decision Review 
Officer, the veteran raised the claim for increase for 
gunshot wound residuals of the right thigh, which is referred 
to the RO for appropriate action.  

The claim for a compensable rating for a right thigh scar is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1. In a rating decision in January 1995, the RO denied the 
claim of service connection for bilateral hearing loss; after 
the veteran was notified of the adverse determination and of 
his procedural and appellate rights in January 1995, he did 
not appeal the rating decision and the rating decision became 
final by operation law based on the evidence of record at the 
time.

2. The additional evidence presented since the rating 
decision in January 1995 by the RO, denying service 
connection for bilateral hearing loss, is cumulative of 
evidence previously considered and by itself or when 
considered with previous evidence does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection.

3. In a rating decision in May 2003, the RO denied the claims 
of service connection for a left ankle disability and a low 
back disability to include lumbarization of S1 and 
degenerative arthritis, both claimed as secondary to service-
connected gunshot wound residuals of the right thigh; after 
the veteran was notified of the adverse determination and of 
his procedural and appellate rights in May 2003, he did not 
appeal the rating decision and the rating decision became 
final by operation law based on the evidence of record at the 
time.

4. The additional evidence presented since the rating 
decision in May 2003 by the RO, denying service connection 
for a left ankle disability, claimed as secondary to service-
connected gunshot wound residuals of the right thigh, is 
cumulative of evidence previously considered and by itself or 
when considered with previous evidence does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection.

5. The additional evidence presented since the rating 
decision in May 2003 by the RO, denying service connection 
for a low back disability to include lumbarization of S1 and 
degenerative arthritis, claimed as secondary to service-
connected gunshot wound residuals of the right thigh, is 
cumulative of evidence previously considered and by itself or 
when considered with previous evidence does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection.


CONCLUSIONS OF LAW

1. New and material evidence has not been presented to reopen 
the claim of service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2007).

2. New and material evidence has not been presented to reopen 
the claim of service connection for a left ankle disability, 
claimed as secondary to service-connected gunshot wound 
residuals of the right thigh.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 3.156 (2007).

3. New and material evidence has not been presented to reopen 
the claim of service connection for a low back disability to 
include lumbarization of S1 and degenerative arthritis, 
claimed as secondary to service-connected gunshot wound 
residuals of the right thigh.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 3.156 (2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.    

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefits 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in September 2004.  The veteran was notified that new and 
material was needed to reopen the claims of service 
connection for bilateral hearing loss, a left ankle 
disability, and a low back disability, that is, evidence not 
previously considered, which was not redundant or cumulative 
of evidence previously considered and that pertained to the 
reason the claim was previously denied.  

The veteran was also notified of the type of evidence to 
substantiate the underlying claim for service connection for 
the disabilities, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  Additionally, 
the veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of 
the elements of a claim for service connection, except for 
the effective date of the claims and for the degree of 
disability assignable); and of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (the elements of a new and material evidence 
claim).

To the extent that the VCAA notice about the provisions for 
the effective date of the claims and for the degree of 
disability assignable was provided after the initial 
adjudication in a March 2006 letter, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  As the claims are denied, no 
effect date or disability rating can be assigned as a matter 
of law, so there can be no possibility of any prejudice to 
the veteran with respect to the limited timing defect in the 
VCAA notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  



Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity to 
testify at a personal hearing at the RO before a local 
hearing officer in February 2006, but he withdrew his request 
for a hearing before a Veterans Law Judge scheduled in 
January 2007.  The RO obtained VA records and private records 
identified by the veteran such as those from Dr. L.V. and Dr. 
J.E.  The veteran has not identified any other pertinent 
evidence for the RO to obtain on his behalf.  

Further, with the RO having determined that new and material 
evidence was presented, VA conducted medical inquiry in an 
effort to substantiate the veteran's bilateral hearing loss 
claim.  38 U.S.C.A.§ 5103A(d).  He was afforded a VA 
examination in October 2004, specifically to evaluate the 
nature and etiology of bilateral hearing loss.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claims of service connection for a left ankle disability and 
a low back disability for the reason that under the duty to 
assist, a VA medical examination or medical opinion is not 
authorized unless new and material evidence is presented.  
38 C.F.R. § 3.159(c)(4)(iii). 

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural History and Evidence Previously Considered

In a rating decision in January 1995, the RO denied service 
connection for bilateral hearing loss on the basis that a 
hearing loss disability meeting VA standards was not shown to 
be incurred in or aggravated during active service, nor was 
such a disability shown to be manifested to a compensable 
degree within one year after separation from service.  The RO 
thus found that service connection remained denied from its 
previous rating decision of June 1976, which initially denied 
the veteran's claim for service connection for bilateral 
hearing loss.  

In a rating decision in May 2003, the RO denied service 
connection for a left ankle disability, claimed as secondary 
to right thigh gunshot wound residuals, on the basis that a 
left ankle disability was not shown in service, that left 
ankle degenerative arthritis was not shown within one year of 
his separation from service, and that a current left ankle 
disability was not shown to be related to his service-
connected right thigh condition.  

Also in the May 2003 rating decision, the RO denied service 
connection for a low back disability including lumbarization 
of S1 and degenerative arthritis, claimed as secondary to 
right thigh gunshot wound residuals, on the basis that a low 
back disability was not shown in service, that low back 
degenerative arthritis was not shown within one year of his 
separation from service, and that a current low back 
disability was not shown to be related to his service-
connected right thigh condition.  The RO thus confirmed and 
continued its previous rating decisions of February 1979 and 
September 1992, which denied the veteran's claim for service 
connection for a low back disability on a direct and 
secondary basis.  It is also noted that in a September 1981 
decision, the Board denied service connection for a low back 
disability on a direct and secondary basis.  

In letters, dated in January 1995 and May 2003, the RO 
notified the veteran of the adverse determinations and of his 
procedural and appellate rights.  The notice included the 
veteran's right to appeal the adverse determinations by 
notifying the RO of his intention within one year from the 
date of the letters.  As the veteran did not indicate his 
disagreement within the time allotted, the rating decisions 
by the RO in January 1995 and May 2003 became final by 
operation of law, except the claims may be reopened if new 
and material evidence is presented.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 3.156.    

For the bilateral hearing loss claim, the evidence of record 
at the time of the rating decision in January 1995 is 
summarized as follows.  Service records show that the veteran 
served from January 1955 to December 1957.  The service 
medical records do not show any complaint, finding, or 
diagnosis of hearing loss.  After service, at the time of a 
VA examination in December 1970, there were no complaints or 
findings with regard to hearing loss.  In a private report, 
dated in March 1976, A.H., M.D., noted a complaint of 
difficulty hearing in the left ear, which the veteran 
attributed to the firing of a weapon during service.  The 
impression included nerve sensory deficit, partial, left ear.  
In a statement received in April 1976, the veteran reported 
that he experienced sharp pain in his left ear from the 
firing of a recoilless rifle while on night maneuvers in 
service, and that he lately had noticed hearing loss in that 
ear.  At the time of a VA examination in May 1976, an 
audiological evaluation revealed normal hearing in the right 
ear and moderate high frequency sensorineural hearing loss in 
the left ear.  In April 1994, VA records show that the 
veteran described an incident in service when a rifle fired 
on his left side and that he experienced pain in his ear for 
a month afterwards, but noticed no hearing loss at the time.  
An audiogram in April 1994 showed high frequency 
sensorineural hearing loss in both ears.  In a letter in June 
1994, the veteran's parents indicated that the veteran 
related an incident during service in Germany when a gun was 
fired at close range, causing him ear discomfort and pain.  

For the left ankle and low back disability claims, the 
evidence of record at the time of the rating decision in May 
2003 is summarized as follows.  The service medical records 
do not show any complaint, finding, or diagnosis of a left 
ankle or low back disability.  After service, at the time of 
a VA examination in December 1970, there were no complaints 
or findings with regard to a left ankle or low back 
condition.  At the time of a VA examination in December 1978, 
the veteran was diagnosed with a low back syndrome with 
lumbarization of S1 and degenerative arthritis, as confirmed 
by X-ray.  The examiner commented that the veteran considered 
that his low back pain was due to driving long distances in 
the car as a pharmaceutical salesman.  In a private report, 
dated in December 1979, A.H., M.D., noted that pain in the 
right leg caused weight shift to the left leg, which was 
periodically swelling in the left ankle, and that low back 
pain was now accompanying pain in both legs due to a shift of 
the pelvic girdle to compensate for a weakened right leg.  

At the time of a VA examination in June 1980, the veteran's 
complaints included left ankle and back conditions with an 
onset date of 1976.  The diagnosis was chronic low back 
syndrome with lumbarization of S1 and hypertrophic arthritis 
and eburnation on L4, confirmed by X-ray that disclosed no 
interval change since the X-ray of December 1978.  The 
examiner expressed the opinion that the veteran's back 
condition was secondary to congenital lumbarization of S1 and 
not to the service-connected thigh wound.  Additional VA X-
rays of the lumbosacral spine in October 1980 showed 
degenerative spurring on the L5 without disc space narrowing.  
VA EMG of the right lower extremity in February 1981 was 
negative.  At a chiropractic center in November 1991, the 
veteran complained of low back pain and reported that he hurt 
his back in a home accident 10 years earlier.  In July 1993, 
VA records document a complaint of recurrent low back pain.  

Further, private medical records, dated from 1999 to 2002, 
show that the veteran was treated for low back pain through 
chiropractic care and physical therapy.  In October 2002, it 
was noted that the veteran's back began to hurt about six 
months earlier without trauma involved.  An MRI of the lumbar 
spine in November 2002 showed early degenerative disc disease 
at many levels.  

At the time of a VA examination in January 2003, the 
diagnosis was left foot calcaneal spur and left ankle 
probable fracture, nonunion, of the distal medial malleolus.  
The examiner commented that there was no left foot or left 
ankle condition related to the service-connected right thigh 
condition.  In February 2003, a private medical record shows 
that the veteran was seen with a complaint of left foot and 
ankle pain without trauma involved.  X-rays revealed nonunion 
of the medial malleolus.  The impression was degenerative 
joint disease of the left ankle.  On VA examination in April 
2003, the diagnosis was chronic lumbar back pain with a 
history of left sciatica.  The examiner expressed the opinion 
that it was not likely that the veteran's back problem was 
related to the gunshot wound of the right thigh.  After 
review of private treatment records, the examiner concluded, 
in an addendum report, that the veteran had multilevel disc 
disease of the lumbar spine and that it was still not likely 
that his right thigh wound could have caused the spinal disc 
disease.  

II. Current Claims to Reopen

As the unappealed rating decisions in January 1995 and May 
2003 by the RO became final based on the evidence then of 
record, new and material evidence is required to reopen the 
claims.  38 U.S.C.A. § 5108.

In August 2004, the veteran submitted a statement indicating 
intent to reopen the claims of service connection for 
bilateral hearing loss, a left ankle disability, and a low 
back disability.  

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional pertinent evidence presented since the rating 
decisions in January 1995 and May 2003 includes private 
treatment records, VA outpatient records, a VA examination 
report, and statements and testimony of the veteran.

III. Analysis

A. Bilateral Hearing Loss

On VA examination in October 2004, the veteran underwent an 
audiological evaluation in order to determine the nature and 
etiology of his hearing loss.  

The diagnosis was mild to moderate sensorineural hearing loss 
in the right ear and mild to profound sensorineural hearing 
loss in the left ear.  With rationale, the examiner expressed 
the opinion that it was not likely that the veteran's hearing 
loss was incurred in the service, adding that there was no 
new evidence in that regard to contradict the previous rating 
decision of the RO in 1995.  This evidence is not new and 
material because it is cumulative evidence, that is, 
supporting evidence of previously considered evidence, 
namely, the private and VA documentation of high frequency 
sensorineural hearing loss in both ears that was initially 
demonstrated many years after the veteran's discharge from 
service.  Such evidence has previously been considered by the 
RO in its rating decision in January 1995, and cumulative 
evidence does not meet the regulatory definition of new and 
material evidence under 38 C.F.R. § 3.156.

In various statements and testimony, the veteran has 
expressed his belief that service connection for hearing loss 
is warranted on the basis that he was exposed to acoustic 
trauma in service with the firing of a weapon at close range 
and that his hearing loss continued to worsen.  He testified 
that he had no hearing protection at the time of the trauma, 
when he was working a security detail, and that he was 
discouraged by his superior officer from going to sick call.  

Such evidence is cumulative of evidence previously 
considered.  These contentions were of record prior to the 
January 1995 rating decision.  

As for the veteran's statements and testimony, relating 
bilateral hearing loss to noise exposure during service, 
although the veteran is competent to describe such symptoms 
as difficulty hearing, the claimed disability is not a 
condition under case law that has been found to be capable of 
lay observation, and the determination as to whether the 
condition was present during active service or is related to 
an injury or disease of active service origin therefore is 
medical in nature, that is, not capable of lay observation.  
See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (on the 
question of whether the veteran has a chronic condition since 
service, the evidence 


must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).  

Where, as here, there is a question of a medical diagnosis, 
not capable of lay observation, and of medical causation, 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  As a lay person, the veteran is not 
qualified through education, training, and expertise to offer 
a medical diagnosis or an opinion on medical causation.  For 
these reasons, the Board rejects the veteran's statements and 
testimony as competent evidence to reopen the claim.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the claim is not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).  

B. A Left Ankle Disability

Additional private medical records, particularly those from 
Dr. J.E., show that the veteran continues to be treated for a 
left ankle condition.  In May 2003, he was seen with 
complaints of having twisted the left ankle while playing 
softball.  It was noted in an operative report, dated in 
August 2003, that the veteran was active playing softball 
competitively and also exercising on a regular basis and that 
he had had trouble with his ankle for many years.  The 
postoperative diagnoses were os trigonum of the left foot and 
multiple bone fragments, status post fracture, left.  Such 
evidence, while new, is cumulative of evidence previously 
considered by the RO in its rating decision in May 2003, 
namely, private and VA records documenting a left ankle 
disability many years after service.  And cumulative evidence 
does not meet the regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156.  

In various statements and testimony, the veteran has 
expressed his belief that service connection for a left ankle 
disability is warranted on the basis that his ankle has been 
"hammered" due to the gunshot wound to the right leg, as 
the "left leg and ankle absorbed the extra work" on account 
of right leg weakness.  He testified that overcompensation 
for the service-connected right leg has resulted in the 
deterioration of his left ankle.  Such evidence is cumulative 
of evidence previously considered.  Similar contentions were 
of record prior to the May 2003 rating decision.  

As for the veteran's statements and testimony, relating a 
left ankle disability to the service-connected right thigh 
disability, although the veteran is competent to describe 
such symptoms as ankle pain, the claimed disability is not a 
condition under case law that has been found to be capable of 
lay observation, and the determination as to whether the 
condition was present during active service or is related to 
an injury or disease of active service origin therefore is 
medical in nature, that is, not capable of lay observation.  
See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (on the 
question of whether the veteran has a chronic condition since 
service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).  

Where, as here, there is a question of a medical diagnosis, 
not capable of lay observation, and of medical causation, 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  As a lay person, the veteran is not 
qualified through education, training, and expertise to offer 
a medical diagnosis or an opinion on medical causation.  For 
these reasons, the Board rejects the veteran's statements and 
testimony as competent evidence to reopen the claim.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the claim is not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

C. A Low Back Disability

Additional private medical records, particularly those from 
Dr. L.V., show that the veteran continues to be treated for a 
low back condition.  Such evidence, while new, is cumulative 
of evidence previously considered by the RO in its rating 
decision in May 2003, namely, private and VA records 
documenting a low back disability many years after service.  
And cumulative evidence does not meet the regulatory 
definition of new and material evidence under 38 C.F.R. 
§ 3.156.  

In various statements and testimony, the veteran has 
expressed his belief that service connection for a low back 
disability is warranted on the basis that there was a shift 
of the pelvic girdle and spondylizing of the spine causing 
severe low back pain, which was a result of his service-
connected right thigh condition.  He testified that his 
service-connected leg problem altered his gait and that his 
pelvic girdle was tilted, which led to a progressive back 
problem.  Such evidence is cumulative of evidence previously 
considered.  Similar contentions were of record prior to the 
May 2003 rating decision.  

As for the veteran's statements and testimony, relating a low 
back disability to the service-connected right thigh 
disability, although the veteran is competent to describe 
such symptoms as back pain, the claimed disability is not a 
condition under case law that has been found to be capable of 
lay observation, and the determination as to whether the 
condition was present during active service or is related to 
an injury or disease of active service origin therefore is 
medical in nature, that is, not capable of lay observation.  
See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (on the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).  



Where, as here, there is a question of a medical diagnosis, 
not capable of lay observation, and of medical causation, 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  As a lay person, the veteran is not 
qualified through education, training, and expertise to offer 
a medical diagnosis or an opinion on medical causation.  For 
these reasons, the Board rejects the veteran's statements and 
testimony as competent evidence to reopen the claim.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the claim is not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

As new and material evidence has not been presented, the 
claim of service connection for bilateral hearing loss is not 
reopened, and the appeal is denied.

As new and material evidence has not been presented, the 
claim of service connection for a left ankle disability, 
claimed as secondary to service-connected gunshot wound 
residuals of the right thigh, is not reopened, and the appeal 
is denied.

As new and material evidence has not been presented, the 
claim of service connection for a low back disability to 
include lumbarization of S1 and degenerative arthritis, 
claimed as secondary to service-connected gunshot wound 
residuals of the right thigh, is not reopened, and the appeal 
is denied.




REMAND

On the claim for increase for the right thigh scar, on VA 
examination in September 2004, there was no finding as to 
whether the scar was painful.  In February 2006, the veteran 
testified that the scar is tender and painful.  

As the veteran's testimony signals a material change in the 
symptomatology, a reexamination is required. 38 C.F.R. § 
3.327(a).

Accordingly, the case is REMANDED for the following action: 

1. Ensure content-complying VCAA notice 
with Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence 
to substantiate a claim and the 
relative duties of VA and the claimant 
to obtain evidence); of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); and 
of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008). 

2. Schedule the veteran for a VA 
examination to determine whether the 
right thigh scar is superficial, that 
is, not associated with underlying soft 
tissue, and painful on examination.  
The claims folder should be made 
available to the examiner for review. 

3. After the above development is 
completed, adjudicate the claim.  If 
the benefit remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.







The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


